ON MOTION FOR REHEARING.
KRUEGER, Judge.
Appellant has filed a motion for rehearing in which she asserts that we erred in several respects in our original opinion: First, in holding the evidence sufficient to sustain her conviction; and second, in declining to consider her bills of exception. These matters. were all considered by us on the original submission of the case. However, in view of her serious contention we have again carefully reviewed the record in the light of her motion but see no good reason why we should change our views as expressed in the original opinion.
Believing that the case was properly disposed of, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. •